1 Reported in 200 N.W. 927.
Case followed.
Case covered by decision in preceding case.
The facts in the case are similar to those in the case of Clarissa B. Sullivan v. M. St. Ry. Co. which immediately precedes this case. This is an action brought by the husband to recover damages suffered by the plaintiff because of injuries to his wife alleged to have arisen out of the same accident in which she has sought to recover damages for her personal injuries. No question is presented here which has not been disposed of in that opinion. For the reasons therein stated the order appealed from is affirmed. *Page 58